Citation Nr: 0835366	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  95-10 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
ingrown toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1987 to April 1990.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 1994 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 10 percent 
rating for bilateral ingrown toenails.  This matter was 
before the Board in August 2004 and March 2006 when it was 
remanded for further development by a Veterans Law Judge who 
is no longer with the Board.  The case has been reassigned to 
the undersigned.  In March 2008, the Board received 
correspondence from the veteran.


FINDING OF FACT

In March 2008, the Board received written correspondence from 
the veteran requesting to withdraw his appeal seeking a 
rating in excess of 10 percent for bilateral ingrown 
toenails. 


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal seeking a rating 
in excess of 10 percent for bilateral ingrown toenails, the 
Board does not have jurisdiction to consider such matter.  
38 U.S.C.A. §§ 7104(a), 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the veteran's expressed intent to withdraw the appeal 
seeking a rating in excess of 10 percent for bilateral 
ingrown toenails, there is no reason to belabor the impact of 
the Veterans Claims Assistance Act of 2000 in this matter.

In March 2008, the Board received written correspondence from 
the veteran requesting to withdraw his appeal seeking a 
rating in excess of 10 percent for bilateral ingrown 
toenails.  Under 38 U.S.C.A. § 7104(a), the Board has 
jurisdiction in any matter which under 38 U.S.C.A. § 511 is 
subject to a decision by the Secretary.  Under 38 U.S.C.A. 
§ 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any 
appeal which fails to allege error of fact or law in the 
matter before the Board.  Under 38 C.F.R. § 20.204, an 
appellant may withdraw an appeal at any time prior to the 
issuance of a final Board decision on the matter.

The veteran withdrew his appeal seeking a rating in excess of 
10 percent for bilateral ingrown toenails in March 2008.  
Accordingly, there is no allegation of error of fact or law 
before the Board in this matter.  Hence, the Board does not 
have jurisdiction to consider an appeal in this matter, and 
the appeal in the matter must be dismissed. 


ORDER

As the Board has no jurisdiction in such matter, the appeal 
seeking a rating in excess of 10 percent for bilateral 
ingrown toenails is dismissed without prejudice.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


